Citation Nr: 0800407	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Regional 
Office (RO) in Boise, Idaho which, in pertinent part, denied 
the veteran's claims of entitlement to service connection for 
erectile dysfunction, bilateral hearing loss, and tinnitus.  


FINDING OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran has erectile dysfunction, which is 
causally or etiologically related to his service in the 
military.

2.  There is competent medical evidence of record causally 
relating the veteran's bilateral sensorineural hearing loss 
disability to his military service - specifically, to noise 
exposure.

3.  There is persuasive medical nexus evidence of record 
indicating the veteran's tinnitus is related to his service 
in the military.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Bilateral hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304 (2007).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103A, 5107(b), 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a September 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claims for service connection.  This letter also informed 
him of his and VA's respective duties for obtaining evidence, 
as well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims. 

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation and an effective 
date would be assigned prior to the adjudication of his 
claims, but finds that this omission is not prejudicial 
because the preponderance of the evidence is against his 
claim of entitlement to service connection for erectile 
dysfunction, and thus, no disability rating or effective date 
will be assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Moreover, while this decision finds 
that service connection is warranted for bilateral hearing 
loss and tinnitus, there is no assignment of an effective 
date or disability rating herein.    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
a transcript of the veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) of the Board.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Sensorineural hearing loss and tinnitus, as organic diseases 
of the nervous system, will be presumed to have been incurred 
in, or aggravated by, active service if manifested to a 
compensable degree or more within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.



Analysis

Erectile Dysfunction

The Board finds that the preponderance of the evidence is 
against the claim for service connection for erectile 
dysfunction, so this claim must be denied.  38 C.F.R. 
§ 3.102.  

The veteran's service medical records are entirely negative 
for any complaint, treatment, or diagnosis of erectile 
dysfunction.  The veteran did not report any complaints in 
the manner now alleged including during his military 
separation examination.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the alleged incident in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed had any problems with 
erectile dysfunction at his discharge from service, then he 
would have at least mentioned this during his military 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").

Likewise, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service, as the veteran has not been treated 
for erectile dysfunction in the years following his military 
service.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, a review of the veteran's VA post-service medical 
records is entirely negative for evidence of treatment for, 
or a diagnosis of, erectile dysfunction.  Similarly, the 
veteran testified at his hearing before the undersigned VLJ 
that he has not been diagnosed with erectile dysfunction.  
See Transcript at p.5.  Absent medical evidence of erectile 
dysfunction, there cannot be a valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).   See also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

In short, there currently is no persuasive medical evidence 
of record indicating the veteran currently has erectile 
dysfunction, which was incurred or aggravated during or as a 
result of his service in the military.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Therefore, the only evidence portending that the veteran has 
erectile dysfunction related to his service, comes from him 
personally.  As a layperson, the veteran simply does not have 
the necessary medical training and/or expertise to diagnose 
or determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim of entitlement to service 
connection for erectile dysfunction, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Bilateral Hearing Loss and Tinnitus

The Board finds that the medical evidence of record supports 
the veteran's contention that he has bilateral sensorineural 
hearing loss disability that is causally related to noise 
exposure he experienced in service.  His service records show 
that his military occupational specialty (MOS) was an 
aircraft maintenance crewman and then a helicopter repairman.  
Additionally, these records indicate that the veteran served 
as a crewman on a significant number of aerial missions 
during his service in Vietnam, with the 227th Aviation 
Battalion, 1st Air Cavalry Division and that the veteran 
received the Air Medal for meritorious achievement in flight.  
While this medal does not confirm combat exposure, the 
veteran's unit was known to have participated in combat 
operations.  Similarly, the veteran reported a history of 
military noise exposure to tanks, artillery, 
blasts/explosions, aircraft, small arms fire, and large guns.  
As such, the Board finds that exposure to acoustic trauma in 
service is consistent with the circumstances of his service.  
38 U.S.C. § 1154(a) (West 2002).  

Moreover, results of his May 2005 VA audiology evaluation 
confirm he has sufficient hearing loss in both his ears to 
meet the threshold minimum requirements of 38 C.F.R. § 3.385 
to be considered an actual "disability."  The Board notes 
that the May 2005 VA examiner also opined that the veteran 
had normal hearing loss at his discharge from service.  
However, this is not determinative as to whether his current 
bilateral hearing loss is etiologically related to his 
military service and does not preclude service connection in 
this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
("[§ 3.385] operates to establish when a measured hearing 
loss is . . . a 'disability' for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met . . .").  Further, in Hensley, the Court 
indicated a veteran need not have met the requirements of 
38 C.F.R. § 3.385 while in service, only presently.  See 
Hensley, 5 Vet. App. at 158-59.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Additionally, the Board finds that the evidence of record 
establishes service connection for the veteran's tinnitus.  
The veteran contends that he has tinnitus which, like his 
bilateral hearing loss, was incurred due to noise exposure 
during combat while in service in Vietnam.  While tinnitus 
was not noted during the May 2005 VA audiological evaluation, 
the Board points out that the veteran testified credibly as 
to the intermittent frequency of his bilateral tinnitus 
during and after his military service.  Furthermore, the 
veteran credibly related that the only reason that he did not 
report experiencing tinnitus at the May 2005 VA examination 
was that he was not experiencing tinnitus at that particular 
moment.  The Board finds that the evidence of record is in 
equipoise, and with resolution of doubt in the veteran's 
favor, finds that service connection is warranted for 
tinnitus.

Given that the RO conceded that the veteran had sufficient 
combat exposure during his service to be etiologically 
related to his service-connected PTSD, the Board finds that 
such acoustic trauma has not been excluded by competent 
evidence as the etiology of his bilateral hearing loss and 
tinnitus.  Therefore, the Board finds that the evidence of 
record is in equipoise, and with resolution of doubt in the 
veteran's favor, finds that service connection is warranted 
for bilateral hearing loss and tinnitus.

When the evidence favorable to the claims is considered, it 
is at least as likely as not that the veteran's current 
bilateral sensorineural hearing loss and tinnitus are 
attributable to noise exposure coincident with his military 
service, particularly during his work as a helicopter 
repairman and crewman.  Thus, service connection for 
bilateral hearing loss  and tinnitus is warranted.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

Service connection for erectile dysfunction is denied.

The claim for service connection for bilateral hearing loss 
disability is granted.

The claim for service connection for tinnitus is also 
granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


